DETAILED ACTION
I.  ACKNOWLEDGEMENTS
This non-final Office Action addresses U.S. Application No. 16/676804 (the “804 Application” or “instant application”).  Based upon a review of the instant application, the actual filing date of the instant application is November 07, 2019. Because the instant application was on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.  
The instant application is a reissue application of US Patent No. 9,811,115 (“’115 Patent”), which was filed on November 2, 2015 as US Application 14/929751 (“the ‘751 Application”), entitled “COVER FOR PORTABLE TERMINAL.”
Based upon Applicant’s statements as set forth in the instant application and after the
Examiner's independent review of the ‘115 patent itself and its prosecution history, the Examiner finds that he cannot locate any ongoing proceeding before the Office or current ongoing litigation involving the ‘115 patent.  Also based upon the Examiner's independent review of the ‘115 patent itself and the prosecution history, the Examiner cannot locate any previous reexaminations, supplemental examinations, or certificates of correction.
	This action is being issued following applicant’s response of 1/27/2021, which included 1) claim amendments 2) arguments and 3) a new reissue declaration.
	This action is being made non-final due to the new secondary reference in combination with Golden. 



II. CLAIM STATUS
The ‘115 Patent issued with claims 1-20 (“Patented Claims”). The preliminary amendment filed with this reissue application adds claims 21 and 22.  The amendment of 1/27/2021 amends claims 1-5, 8-10, 14-15, 18, and 20-22, and adds claims 23-36.  As of the date of this Office Action, the status of the claims is:
a. Claims 1-36 (“Pending Claims”).
b. Claims 1-36 are treated on the merits below (“Examined Claims”)

III. AMENDMENT OF 1/27/2021
The amendment to the claims filed on 1/27/2021 has been entered and considered.  The Examiner notes that Applicant has not provided a showing of support for the amendments, as required by 37 CFR 1.173(c).  The current amendment has been accepted but the next response must include a showing of support for the current amendment as well as any future amendments.   

IV. PRIORITY CLAIMS
 	Based upon a review of the instant application and ‘115 patent, the Examiner finds that the ‘115 patent is a continuation of US Application 14/296841, filed 6/5/2014, which is a continuation of US Application 12/623511, filed 11/23/2009.  
Based upon a review of the ‘115 Patent itself, the Examiner finds that ‘115 Patent claims foreign priority under 35 USC § 119 to Korean application 10-2009-0002212.
 Because the effective filing date of the instant application is not on or after March 16,
2013, the AIA  First Inventor to File (“AIA -FITF”) provisions do not apply. Instead, the earlier ‘First to Invent’ provisions apply.

V. REISSUE DECLARATION
The reissue declaration filed 1/27/2021 is acceptable.  However, the first error presented lacks support in the specification, as discussed below.  The second error is acceptable, but the declaration will be revisited upon resolution of the recapture rejection.

VI. RECAPTURE
Claims 21-36 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
In re Clement, 131 F.3d 1464, 1468, 45 USPQ2d 1161, 1164 (Fed. Cir. 1997). The "surrendered subject matter" that may not be recaptured through reissue should be presumed to include subject matter broader than the patent claims in a manner directly related to 
(1) limitations added to the claims by amendment (either by amending an existing claim or canceling a claim and replacing it with a new claim with that limitation) to overcome a patentability rejection and 
(2) limitations argued to overcome a patentability rejection without amendment of a claim.

The recapture rule is avoided if the reissue claim was materially narrowed in other respects compared to its broadening surrendered aspect.   A reissue claim is materially narrowed and thus avoids the recapture rule when limited to aspects of the invention:
(1) which had not been claimed and thus were overlooked during prosecution of the original patent application; and
(2) which patentably distinguish over the prior art.
Claims 21-36 omit the following language from the patented claims (the bolded limitations are omitted):
 1.    (Currently Amended) An apparatus comprising: a display: and
a connecting portion electrically and mechanically attachable and detachable from an external electronic device
when the external electronic device is in a sleep mode, the apparatus is configured to:
receive information from the external electronic device via the connecting portion while the connecting portion is attached to the external electronic device, and
display, via the display, at least one graphical object 
in response to detecting that the displayed at least one graphical object is selected by a user input, transmit, to the external electronic device, a signal that causes the external electronic device to execute a function corresponding to the selected at least one graphical object while maintaining the sleep mode.

Hence, the first step of the recapture test is satisfied.  

The second step is to determine whether the broadening relates to surrendered subject matter.  During prosecution of the ‘115 patent, the claims were amended on 4/12/2017 to add the bolded limitations.  In addition, in the arguments presented with the amendment, on pages 7 and 8, Applicant present the following arguments:
“Applicant respectfully submits that the independent claims have been amended to clarify the invention. Claim 1 for example now recites: “...wherein when the external electronic device is in a sleep mode, the apparatus is configured to: receive information from the external electronic device via the connecting portion while the connecting portion is attached to the external electronic device ^ display, via the display, at least one graphical object based on at least in part on the information, and in response to detecting that the displayed at least one graphical object is selected by a user input, transmit, to the external electronic device, a signal that causes the external electronic device to execute a function corresponding to the selected at least one graphical object while maintaining the sleep mode’
Support for the amendments may be found in, for example, the Spec., pg. 7, line 32 - pg. 8, line 6, reciting in part: “...if the portable terminal changes into a sleep mode during a specific operation, the sub-input unit can maintain the portable terminal in the sleep mode while inputting a signal controlling the specific operation. ”
Canova fails to indicate any function related to a “sleep” mode of the electronic device entirely. Accordingly, applicant submits that the claims as amended are novel over Canova.”  See 14/929751, response of 4/12/2017, page 7.
And 
“However, as seen above, Carroll para. [0023] merely indicates that opening and closing a cover controls sleep-wake functions, and para. [0030] merely indicates the waving of a hand can activate a sleep function.
Thus, Carroll fails to remedy the defect of Canova with respect to the limitations as amended: “...wherein when the external electronic device is in a sleep mode, the apparatus is configured to: receive information from the external electronic device via the connecting portion while the connecting portion is attached to the external electronic device display, via the display, at least one graphical object based on at least in part on the information, and in response to detecting that the displayed at least one graphical object is selected by a user input, transmit, to the external electronic device, a signal that causes the external electronic device to execute a function corresponding to the selected at least one graphical object while maintaining the sleep mode.” See 14/929751, response of 4/12/2017, page 8.  

As can be seen, Applicant added the limitations that are bolded above to define over the art and argued that the limitations in fact, defined over the art.  As such, the bolded limitations are subject matter argued for patentability, or surrender subject matter.  Hence, step 2 of the recapture test is satisfied.
The third step of the recapture test is whether the surrendered subject matter was materially narrowed in other respects, and hence avoid the recapture rule.  Applicant has retained some of the surrendered limitation, but made it less restrictive (See MPEP 1412.02 C).  The current situation corresponds to situation 4 in MPEP 1412.02 III, where the retained portion of the surrender generating limitation amounts to recapture if the retained portion is well known.  At present, the retained portion is well known, as shown by Griffin, Golden, and Canova.  
Hence, recapture is present.  


	
VII. REJECTIONS UNDER 35 USC 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 21-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 21 and 29 now recite that the cover is configured to receive driving power to power the display (of the cover) from the external device when the external device is mechanically attached to the cover.  However, the only power sources discussed in the specification are charging units 220, 320, or 420, which are in the cover and are used to provide power to the external device 100.  There is no discussion of the external device providing power to the display of the cover.  The disclosure does state that the display 210 displays data from the external device (column 4, lines 9-11), but not that power is supplied from the external device to the display.  Further, in column 4, line 43, the disclosure states that when the external device is connected to the cover, it is sensed and a function is performed.  Again, no discussion of providing power to the cover is present.  In fact, column 4, lines 47+ explicitly state that the charging unit (in the cover) provides power to the cover display 210 and the external device.  Further, with respect to figure 3, column 5, lines 1-4 explicitly state that the cover provides power to the external device and not the reverse, as is claimed.  Hence, the limitation lacks support. Clarification is required. 

Claims 22-28 and 30-36 are rejected as being dependent on a rejected base claim.  

VIII. ART REJECTIONS
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Rejections based on Golden

Claims 1, 5-7, and 9-21, 26, 28, 29, 34, and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over et al Golden et al US PG PUB 2008/0251338 in view of Oakley US PG PUB 2004/0268004.

As to claim 1, Golden shows a cover for a mobile electronic device, such as a laptop, that includes a display 112 (see paragraph [0031]) and a connecting portion 116 or 120 for 
Claim 5 is rejected in that since the covers 104 and 108 are rotatable with respect to each other in Golden, i.e. one of the connectors 116 and 120 rotates with respect to the display.  

As to claim 9, when the connector 116 or 120 is connected, power is supplied to the cover and hence the display is “activated.”
As to claim 10, the electronic device would stay in sleep mode based on the cover only requesting data, i.e. based on part on the input being directed to a specific operation, data retrieval.  
As to claim 11, the specified operation is a select operation, i.e. selecting the email to display.  
As to claims 12 and 13, the cover of Golden further includes a solar cell to charge the electronic device (see paragraphs [0019], and [0044]-[0045]).  
As to claim 14, Golden further teaches the method, as discussed above.
As to claim 15, the user input comprises identifying data, i.e. the email to display.  
As to claim 16, the function corresponds to presenting content, the email contents, corresponding to the graphical object, i.e. email in the inbox, selected.  
As to claim 17, displaying the email is performing an application.  
As to claim 18, the electronic device would stay in sleep mode based on the cover only requesting data, i.e. based on part on the input being directed to a specific operation, data retrieval.  
As to claim 19, the specified operation is a select operation, i.e. selecting the email to display.  
As to claim 20, Golden further teaches the programmed device, as discussed above. 

Claim 26 is rejected in that since power for the display comes from the electronic device, power is supplied when the connector is connected, and hence the display is activated.  
Claim 28 is rejected in that the secondary display is an auxiliary display at all times, including during sleep mode.
As to claim 29, Golden discloses a cover for a portable electronic device 200, e.g.  a laptop that has a main display and a communication interface 424, where the cover has a first 
Claim 34 is rejected in that since power for the display comes from the electronic device, power is supplied when the connector is connected, and hence the display is activated.  
Claim 36 is rejected in that the secondary display is an auxiliary display at all times, including during sleep mode.




Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Golden in view of Oakley, as applied to claims 1, 5-7, and 9-21, 26, 28, 29, 34, and 36 above, further in view of Kim et al US PG PUB  2009/0244023.  

The display of Golden is not a flexible display or an ink display.  However, Kim teaches in paragraph [0064] that a flexible display is a known display.  As such, it would have been obvious to modify Golden to have the display be a flexible display, as it is merely the simple substitution of one known display for another.  
Claims 3, 4, 22-24, and 30-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Golden in view of Oakley, as applied to claims 1, 5-7, and 9-21, 26, 28, 29, 34, and 36, further in view of Gray US PG PUB  2009/0315831.  

As to claims 3, 4, 22-24, and 30-32, the display of Golden does not have a pressure sensor to respond to touch input.  However, Gray teaches in paragraph [0039] that a strain gauge touch screen is a well-known display on a mobile device.  The display is a touch screen and a strain gauge touchscreen has a sensor to respond to pressure input.  As such, it would have been obvious to modify Golden to have the display been a touch screen display with a pressure sensor, as it is merely the simple substitution of one known display for another.  

Claims 8, 25, and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Golden in view of Oakley, as applied to claims 1, 5-7, and 9-21, 26, 28, 29, 34, and 36 above, further in view of Carroll US PG PUB 2005/0250562.

Regarding claims 8, 25, and 33 Golden does not disclose the activating and deactivating the display based upon the cover position.
Carroll discloses a mobile personal computing device and detachable smart cover, wherein the controller is configured to: activate the display based at least in part on a determination that the apparatus is attached to the external electronic device, and is at least partially unfolded with respect to the external electronic device; and deactivate the display based .

Claims 27 and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Golden in view of Oakley, as applied to claims 1, 5-7, and 9-21, 26, 28, 29, 34, and 36, further in view of Rhoten et al 2006/0130072.

As to claims 27 and 35, the combination does not display any of the enumerated items.  However, Rhoten teaches in a secondary display of a laptop, that it is known to display a low power indicator, which is an item related to the battery level (see paragraph [0033]).  As such, it would have been obvious to modify the combination to display a low power indication, to alert the user when the battery is getting low.  


Rejections based on Griffin
Claims 21, 26, 29, and 34 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Griffin US Patent 7,743,999 in view of Golden.

Griffin discloses a cover for a portable electronic device, where in figure 2,  the cover has a first portion 4 and a second portion 6 which are rotatable with respect to each other, and a display 22 (figure 1b) or 42 (figure 3) mounted on the first portion of the cover.  The second portion 6 of the cover has a mounting part 10 for mechanically attaching an external electronic device to the cover and a connector 14 for electrically connecting with the external electronic device.  Power for the display 22 or 42 is provided from a power source 52 in the cover, not 
Claim 26 is rejected in that since power for the display comes from the electronic device, power is supplied when the connector is connected, and hence the display is activated.  
As to claim 29, Griffin has an electronic device having a main display 54 and a communications interface 38, a cover having a first portion 4 and a second portion 6 which are rotatable with respect to each other, and a subdisplay 22 (figure 1b) or 42 (figure 3) mounted on the first portion of the cover.  The second portion 6 of the cover has a mounting part 10 for mechanically attaching an external electronic device to the cover and a connector 14 for electrically connecting with the external electronic device.  Power for the display 22 or 42 is 
Claim 34 is rejected in that since power for the display comes from the electronic device, power is supplied when the connector is connected, and hence the display is activated.  

Claims 22-24 and 30-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Griffin in view of Golden, as applied to claims 21 and 29 above, further in view of Gray US PG PUB 2009/0315831.  

As to claims 22, 23, 30, and 31, display of Griffin is not a touch screen.  Gray teaches a touch screen display for a mobile device.  As such, it would have been obvious to modify the 
As to claims 24 and 32, the display of Griffin does not have a pressure sensor to respond to touch input.  However, Gray teaches in paragraph [0039] that a strain gauge touch screen is a well-known display on a mobile device.  The display is a touch screen and a strain gauge touchscreen has a sensor to respond to pressure input.  As such, it would have been obvious to modify Griffin to have the display been a touch screen display with a pressure sensor, as it is merely the simple substitution of one known display for another.  




Claims 25 and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Griffin in view of Golden, as applied to claims 21, 26, 29, and 34 above, further in view of Carroll US PG PUB 2005/0250562.

Regarding claims 25 and 33, the combination does not disclose the activating and deactivating the display based upon the cover position.
Carroll discloses a mobile personal computing device and detachable smart cover, wherein the controller is configured to: activate the display based at least in part on a determination that the apparatus is attached to the external electronic device, and is at least partially unfolded with respect to the external electronic device; and deactivate the display based at least in part on a determination that the apparatus 10is attached to the external electronic device, and is folded with respect to the electronic device (see paragraph 0023). It would have been obvious to modify the combination to have the cover control the activation state of the mobile terminal as disclosed by Carroll, to conserve power by sleeping the device when the cover is covering the display.
Claims 27 and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Griffin in view of Golden, as applied to claims 21, 26, 29, and 34 above, further in view of Tupman et al US PG PUB 2006/0125446.

The combination does not display any of the enumerated items.  However, Tupman teaches in a media player, like that of Griffin, that it is known to display a low power indicator, which is an item related to the battery level, when the battery level is low (see paragraph [0035]).  As such, it would have been obvious to modify the combination to display a low power indication, to alert the user when the battery is getting low.  

Claims 28 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Griffin in view of Golden, as applied to claims 21, 26, 29, and 34 above, further in view of Lee et al US PG PUB 2009/0170492.

As to claims 28 and 36, the display of the cover of Griffin mirrors the display of the electronic device at all times.  There is no discussion of sleep mode.  However, Lee teaches what is well known, that a media player (paragraph [0028]) can enter sleep mode when not being used.  As such, it would have been obvious to modify the electronic device of Griffin to enter sleep mode, as it is a well-known power saving feature of media players.  Accordingly, the display of the cover would be an auxiliary display for the electronic device at all times, including when the electronic device is in sleep mode.  

Rejections based on Canova
Claims 21, 26, 29, and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over as Canova Jr. et al US Patent 6,535,199 in view of Golden and Griffin.

As to claim 21, Canova discloses a cover for a portable electronic device 100, where the cover has a first portion, the cover portion, and second portion the peripheral portion (column 2, 
Claim 26 is rejected in that since power for the display comes from the electronic device, power is supplied when the connector is connected, and hence the display is activated.  

Claim 34 is rejected in that since power for the display comes from the electronic device, power is supplied when the connector is connected, and hence the display is activated.  

Claims 22-24 and 30-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Canova in view of Golden and Griffin, as applied to claims 21, 26, 29, and 34 above, further in view of Gray US PG PUB 2009/0315831.  

As to claims 22, 23, 30, and 31 display of Canova is not a touch screen.  Gray teaches a touch screen display for a mobile device.  As such, it would have been obvious to modify the display of the combination to be a touchscreen, as it is merely the substitution of one known equivalent for another.  
As to claims 24 and 32, the display of Canova does not have a pressure sensor to respond to touch input.  However, Gray teaches in paragraph [0039] that a strain gauge touch screen is a well-known display on a mobile device.  The display is a touch screen and a strain gauge touchscreen has a sensor to respond to pressure input.  As such, it would have been obvious to modify the combination to have the display been a touch screen display with a pressure sensor, as it is merely the simple substitution of one known display for another.  
  
Claims 25 and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Canova in view of Golden and Griffin, as applied to claims 21, 26, 29, and 34 above, further in view of Carroll US PG PUB 2005/0250562.

Regarding claims 25 and 33, the combination does not disclose the activating and deactivating the display based upon the cover position.
.

Claims 27 and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Griffin in view of Golden, as applied to claims 21, 26, 29, and 34 above, further in view of Gettemy et al US Patent 7,616,197.

The combination does not display one of the enumerated items.  However, Gettemy teaches in a PDA, like that of Canova, that it is known to display a low power message (see abstract for example), which is an item related to the battery level, when the battery level is low.  As such, it would have been obvious to modify the combination to display a low power indication, to alert the user when the battery is getting low.  

Claims 28 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Griffin in view of Golden, as applied to claims 21, 26, 29, and 34 above, further in view of Feng US PG PUB 2004/0078607.

As to claims 28 and 36, it is unclear exactly what the display of Canova displays.  However, the display of the cover of Griffin mirrors the display of the electronic device at all 


IX. ANSWER TO ARGUMENTS
Applicant’s arguments filed 1/27/2021 have been fully considered but they are not persuasive.
As to the recapture rejection, Applicant has argued that claims 21-36 are drawn to a different embodiment than the original claims and are therefore drawn to overlooked aspects and the recapture doctrine does not apply.  The Examiner disagrees.  In order for overlooked aspects to apply, the new claims must be drawn to a separate invention/embodiment/species that was disclosed, but not claimed.  In the current case, while the claims do recite different features than the original claims, the current claims are drawn to the same disclosed embodiment.  Specifically, the original claims were drawn to figure 4c, in combination with figures 1-3.  The current claims are drawn to figures 1-3.  As such, the current claims are not drawn to a disclosed 



X. CONCLUSION                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT L NASSER whose telephone number is (571)272-4731.  The examiner can normally be reached on M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on (571) 272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/ROBERT L NASSER/Primary Examiner, Art Unit 3992                                                                                                                                                                                            

Conferees:

/ADAM L BASEHOAR/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992